Citation Nr: 1547023	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-28 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits.  

(A separate decision will address the remaining 25 issues certified to the Board on appeal.)


REPRESENTATION

Veteran represented by:  Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970; he also had subsequent service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Initially, the RO denied the claim due to insufficient evidence to determine the Veteran's eligibility for pension, particularly with regard to his income.  Subsequently, after receipt of additional evidence, the RO in a September 2011 statement of the case (SOC) conducted a de novo review of the record and continued the denial of pension benefits on the basis that the Veteran's countable income exceeded the maximum annual pension limit set by law, as well as on the basis of failure to provide all requested information and evidence.  The Veteran has continued his appeal for VA pension benefits.  In July 2015, the Veteran withdrew his request for a hearing before the Board at the RO (which had been scheduled at his request for July 2015).  

The Board will be issuing a decision under separate cover that addresses the Veteran's remaining 25 issues certified to it on appeal.


FINDINGS OF FACT

1.  In October 2007, the Veteran filed an application for VA nonservice-connected pension benefits (on VA Form 21-526), indicating that he and his wife had no income since July 2007, when he stopped working; his annual salary prior to that was $28,800; in subsequent (August 2008, September 2008, and April 2010) pension applications he provided conflicting information as to when he stopped working, what his annual salary had been, his expected income from Worker's Compensation, and his wife's wages.  
 
2.  For the period considered in this appeal, the Veteran has failed, despite requests by the RO in September 2008 and September 2011, to provide the specific information concerning his wages, his Worker's Compensation benefits including the beginning and ending dates and amounts of such income, and his wife's annual income, needed to determine his eligibility to receive VA pension benefits.


CONCLUSION OF LAW

The requirements for establishing the Veteran's entitlement to VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in October 2007.  The Veteran was notified of the type of evidence necessary to substantiate the claim for nonservice-connected pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions, and evidence showing that his income and net worth are below the maximum allowable limits set by law.  He was notified that VA would adjudicate his claim based on evidence he provided concerning his net worth, income, and medical expenses, and was furnished various VA forms for reporting such information.  The notice included the provisions for the effective date of the claim but not specifically for the degree of disability assignable, which is not applicable in a case such as this where the issue is whether the Veteran's countable income is excessive for payment of VA pension. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for nonservice-connected pension benefits.  The RO has obtained the pertinent service personnel records and requested the Veteran to furnish information concerning his income and his unreimbursed medical expenses, as discussed below.  Although over the course of the appeal the Veteran has submitted various documents reflecting income and assets, he has not been entirely responsive to requests for specific information made by the RO in a letter of September 2008 and in the September 2011 statement of the case.  In that regard, it is noted that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  He has not identified any pertinent evidence for the RO to obtain on his behalf.  Further, as the decision regarding whether the Veteran's entitlement to VA nonservice-connected pension benefits is not based on medical evidence but on income, net worth, and medical expense information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that there has been compliance with the duty-to-assist provisions of the VCAA.  

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved pension payable to a veteran varies based on the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 
As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rates of pension benefits for a veteran and a spouse are $14,313, effective December 1, 2006; $14,643, effective December 1, 2007; $15,493, effective December 1, 2008; and $15,493, effective December 1, 2009.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for a veteran (without spouse).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, effective December 1, 2006, only those unreimbursed medical expenses in excess of $715 may be used to reduce total income.  Further, effective December 1, 2007, unreimbursed medical expenses exceeding $732 may reduce total income; effective December 1, 2008, unreimbursed medical expenses exceeding $774 may reduce total income; and effective December 1, 2009, unreimbursed medical expenses exceeding $774 may reduce total income.  

Analysis

The Veteran asserts that he is entitled to pension benefits.  He had honorable service during the Vietnam War era.  From his October 2007, August 2008, September 2008, and April 2010 applications for pension benefits on VA Form 21-526, Veteran's Application for Compensation or Pension, and subsequent statements, the Veteran has minimal if any assets and net worth.  Therefore, he meets the requirements for pension benefits as pertaining to his military service, disability, and net worth (or lack thereof).  

The question presented here is whether the Veteran meets the annual income requirements for receipt of pension benefits.  As discussed below, it is the Board's judgment that for the period considered in this appeal there was insufficient information to determine the Veteran's entitlement to payment of pension benefits. 

The Veteran submitted his application (VA Form 21-526) for pension benefits on October 15, 2007, which is considered the date of his claim and which would also be the earliest effective date for the award of pension benefits (see 38 C.F.R. § 3.400) although commencement of the period of payment of benefits could begin no earlier than November 1, 2007 (see 38 C.F.R. § 3.31).  On his application, he reported that he and his wife had no income since he stopped working as a mechanic in July 2007, but up until that time he had total annual earnings of $28,200.  

On a subsequent pension application filed in August 2008, the Veteran indicated that he stopped working as a mechanic in March 2008 (after three months lost due to disability) and his total annual earnings were $26,964.28.  He also reported that he expected to receive $460 per month in worker's compensation in the next 12 months.  

On another pension application filed in September 2008, the Veteran reported that he last worked as a mechanic in May 2007, that his total annual earnings up until that time was $30,000, and that he had no income but his wife had expected income from wages/salary of $12,000.  

In a September 2008 letter, the RO requested the Veteran to clarify his income status, given the discrepancies he had reported in previous filings.  In particular, the RO asked the Veteran to furnish information concerning his wife's wages from September 2007 to the present, and clarification of other income.  The RO also asked the Veteran to furnish a statement from worker's compensation to show the beginning and ending dates for this income (as well as a statement showing the amount of worker's compensation received before any deductions).  The Veteran did not respond to this request, and the RO denied his pension application in February 2009.  

In March 2009 the Veteran submitted additional income information in the form of his wife's pay stub, indicating $124.25 in wages.  However, there was no indication as to when the wages were paid and how often they were received (and in what increments).  Further, in a written statement the Veteran indicated only that he was still receiving worker's compensation benefits; he did not report when the payments began and what amounts he received before deductions.  Moreover, he did not report at that time, or in any subsequent statement or pension application, that (beginning in March 2009) he was in receipt of VA compensation benefits.  (A February 2009 rating decision granted his claims seeking service connection, and a combined 10 percent rating; he received a payment retroactive to October 2007.)   

In a May 2009 statement in which he expressed his disagreement with the RO's February 2009 decision to deny his pension claim, the Veteran indicated that he was still receiving worker's compensation at that time and that he was enclosing a copy of his wife's Form W2.  However, the record does not show that he furnished any evidence of the beginning and ending dates for his worker's compensation income, or a statement showing the amount of such benefits before any deductions, as earlier requested by the RO.  Also, the Form W2 for his wife, which showed wages of $2,775, was for the 2006 tax year.  The Veteran did not provide any additional tax-related forms, such as forms for 2007 or 2008 tax years.  

On a subsequent pension application filed in April 2010, the Veteran reported that he was not in receipt of worker's compensation benefits.  He indicated that he last worked in July 2006 and had annual earnings at that time of $20,000.  This information clearly conflicts with his earlier statements regarding his employment dates and earning amounts.  He also reported that he presently received Social Security benefits of $1,450 per month and military retired pay of $150 per month.  He indicated his wife had no income.  (Other records in the file appear to indicate that the Veteran began to receive Social Security benefits in September 2009, in the monthly amount of $1,431.)  

In the September 2011 statement of the case, the RO denied the Veteran's pension claim on the basis of the evidence described above, and informed the Veteran that if the information was incorrect, he would need to submit information showing his and his wife's annual income from October 2007 through 2010 and projected income for 2011.  He was also advised to include information concerning when he began to receive worker's compensation benefits and when it stopped (or if it was ongoing), and any lump sum payments he has received from worker's compensation or Social Security.  It is not shown that the Veteran has responded to the RO's invitation to submit evidence.  

Based on the foregoing available evidence, as previously was made clear, the Veteran has failed to provide specific, accurate, and consistent information concerning his wages, his wife's wages, and his receipt of worker's compensation benefits during the period considered in this appeal.  Although he filed several pension applications, he has reported inconsistent income information in them, not to mention the fact that it appears some information is incomplete such as regarding his wife's income.  The RO has twice - in September 2008 and in September 2011 - clearly articulated the specific income information that was required in order to calculate the Veteran's countable income for purposes of determining his entitlement to pension, but the Veteran either was not responsive to the request or provided incomplete income information for both he and his wife.  In short, the Veteran has not responded with sufficient data to enable the RO to determine the amount of pension to which he may be entitled, based on his pension applications initially filed in October 2007.  In other words, that information which may have been favorable to the Veteran's claim was not available and hence cannot be considered in this appeal.  Without such information, the Board concludes that the Veteran's claim for pension for the period considered in this appeal must be denied. 

The Board observes that the law permits a claimant's countable income for pension purposes to be reduced by payment of unreimbursed medical expenses.  38 U.S.C.A. §  1503(a)(8); 38 C.F.R. § 3.272(g).  However, the Veteran has not reported any information concerning unreimbursed medical expenses, and it is not possible to extrapolate from the scant and/or conflicting evidence of record what exactly the Veteran's countable annual income amounts to in order to determine if it exceeded the maximum annual pension limits.  

In sum, because there is insufficient evidence regarding earned and unearned income to determine eligibility for payment of pension benefits, the Veteran does not meet the eligibility requirements for pension benefits.


ORDER

The appeal seeking VA nonservice-connected pension benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


